Mr. Justice McGowan
concurring in the result. As I understand it, the practical question in this case is, whether the plaintiff Richardson should have recovery of a share of the funds in the hands of the agent, before the stockholders, who paid their assessments under the order of the comptroller of the currency, have been refunded the amounts so paid. As it strikes me, the matter should be considered precisely as if the stock now held by the plaintiff was still held by the original stockholder Bartlett, and he were now applying for his share. It is true, Richardson purchased the stock at sheriff’s sale, under legal proceedings instituted by the bank, but that was on a debt of Bartlett entirely aside from the claim of Bartlett as a stockholder, and had no connection whatever with the scrip for the stock or the assessment on it; and, as it seems to me, left his rights in that regard entirely unaffected. Bartlett paid no part of the assessment, and, as it seems to me, would be entitled to no dividend until the assessments were refunded. I can not see that the payment of the purchase money of the stock to the sheriff for the bank, in the collection of an ordinary debt of Bartlett to the bank, gave the purchaser Richardson any right or equity in the stock, which Bartlett did not have. If Richardson had purchased the stock from Bartlett at private sale, and Bartlett had paid that precise purchase money to the bank on an ordinary debt of his own to the bank, *234would that have entitled Richardson to an equity to' share in the distribution of the assets until the assessments were all refunded? It seems to me not; and if not, how could it alter the case to pay the money to the sheriff for the bank? It seems to me that Richardson stands in Bartlett’s place, having all his rights and liabilities, nothing more, nothing less. The view is that there can be no fund for distribution until all expenses and debts, including the- assessments, are paid; if after such payment there should be anything over, the plaintiff Richardson would be entitled to his share of it, somewhat in the nature of a judgment guando acciderint.